DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 5, filed 02/15/2022, with respect to the Claim Rejections Under 35 U.S.C. §102 and §103 have been fully considered. In view applicant claims’ cancellation, the rejection of Claims 10-15 rendered mute. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including performing a first planarization process comprising annealing the substrate with the at least one trench thereon in an annealing ambient comprising a gas selected from one of argon and hydrogen to flatten at least one of the bottom surface and the side walls of the at least one trench; removing the polysilicon material layer and the composite-material layer in the at least one trench; and performing a second planarization process, in which a plasma treatment is used to process the at least one trench to flatten the bottom surface and the side walls thereof, wherein the plasma treatment comprises a plasma comprising inert gas and hydrogen, as disclosed in Claim 1.
In the instant case, Chang et al. (US 2015/0069581) discloses a method for forming a trench in a silicon substrate with noble gas bombardment to reduce scallops in 
Ventzek et al. (US 2006/0063392) discloses a method for depositing and patterning of boron nitride nanotube ILD, wherein a catalytic layer 210 is formed, it is patterned through photolithography and etching to form a patterned catalytic layer 215. The catalytic layer 210 is etched through reactive ion etching (RIE) using a chlorine containing gas as the etching plasma gas source to form volatile metal chlorides. Thereafter, the catalytic layer surface is cleaned using hydrogen plasma or argon plasma.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898